DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 08/03/2022 is acknowledged. Claims 1-14 remain pending with claims 13-14 withdrawn, and therefore claims 1-12 the claims examined below. 

Election/Restrictions
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/03/2022. 
Applicant's election with traverse of claims 1-12 in the reply filed on 03/03/2022 is acknowledged. The traversal is on the ground(s) that the amendments made to claim 1 and claim 13 results in the claims sharing a special technical feature, which is not disclosed by PERRET (US 2007/0298182).  This is not found persuasive because, in view of Applicant’s amendments to claim 1 and claim 13, the special technical feature fails to make a contribution over the prior art in view of GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith) and TJELLESEN et al. (US 2015/0224712). 
GRASES, modified by TJELLESEN, disclose the special technical feature of a feeder apparatus for supplying material to an additive manufacturing platform from the feeder tray (GRASES – [00015], [00016], [00018], [00019], [00038], [00039]), the feeder apparatus comprising: a feeder substrate (GRASES – [00019]); and a transportation feature (GRASES – [00027], [00028], [00038], [00039]), wherein the controller is configured to control the feeder apparatus to rotate the feeder substrate to a feed position to enable material to be supplied to an additive manufacturing platform from the feeder substrate (GRASES – [00038], [00039]), wherein: the feeder substrate is arranged to, during such rotation, collect a predetermined amount of material from the feeder tray (GRASES – [00038], [00039]); and the transportation feature is arranged such that rotation of the feeder substrate causes the transportation feature to transport material within the feeder tray lengthwise so that the predetermined amount of material is substantially uniform along the length of the feeder substrate (GRASES – [00018], [00024], [00027], [00028], [00038], [00039]; TJELLESEN – [0046], FIGs. 1-2). 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Applicant’s amendments to the claims overcome the rejections previously made; therefore, the rejections made under this section in the 06/10/2022 Office action are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith) in view of TJELLESEN et al. (US 2015/0224712).
As to claim 1: GRASES discloses the claimed apparatus for supplying material to an additive manufacturing platform ([00015], [00016], [00027], [00038], [00039], FIG. 1, FIGs. 2a-2b, FIG. 5), the apparatus comprising: a rotatable delivery module ([00018], [00019], [00023], [00027]) comprising: a vane ([00019]); and a distribution element ([00027], [00028], [00038], [00039]); wherein the rotatable delivery module is controllable to rotate the vane to a supply position to enable material to be supplied to an additive manufacturing platform from the vane ([00038], [00039]), wherein the vane and the distribution element are arranged such that: during rotation of the vane, the vane provides a dose amount of material from a material supply module for supply to an additive manufacturing platform ([00024], [00038], [00039]). 
Additionally, GRASES discloses the build material distribution element being controlled to reciprocate, or slide, along the base of the supply module to help distribute build material within the supply module, and can be driven by any suitable drive mechanism such as a motor ([00027]), and the build material distribution element being incorporated into the supply module in a suitable manner ([00028]). Furthermore, GRASES discloses the controller controlling the build material distribution element to reciprocate to evenly distribute the delivered build material along the length of the supply module, and as the build material is being delivered to the supply module, the controller moving the vane to a generally vertical position which allows the build material to be distributed to a generally even level on both sides on the vane ([00038]), and then the controller controls the vane to move to the feed position, i.e., such that the second portion of the vane is horizontal, leaving a predetermined quantity of build material ready to be spread across the build platform ([00039]). Though, GRASES fails to explicitly disclose the claimed rotation of the vane causes the distribution element to distribute material lengthwise along the material supply module so that the vane supplies a substantially uniform dose of material along the length of the vane to the additive manufacturing platform ([00018], [00024], [00027], [00038], [00039]).
However, TJELLESEN teaches a powder feed mechanism for a three-dimensional printer in which a heap of powder is drawn up from a powder container to be spread across a material bed rather than dropped or deposited on it (Abstract, [0001]). TJELLESEN further teaches the powder feed mechanism including a powder chamber holding powder build material ([0040], FIGs. 1-2); and the powder feed mechanism including a rotatable shaft mounted over the powder chamber, the rotatable shaft connected to a bi-directional drive means ([0042], FIGs. 1-2). The rotatable shaft taught by TJELLESEN includes a carrier arm mounted thereon, extending in a radial direction such that it swings through the powder chamber when the rotatable shaft is rotated ([0043]); moreover, TJELLESEN teaches a powder manipulator (i.e., distribution element) mounted on the carrier arm behind the support platform in the upstroke direction, where the powder manipulator comprises a taut transversely extending wire or rod mounted on the carrier arm via a frame, such that the wire/rod functions to disturb powder in a “dead zone” of the powder chamber which is a region located behind the support platform when the carrier arm is in the powder capture position (i.e., rotation of the vane causes the distribution element to distribute material lengthwise along the material supply module) ([0046], FIGs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the powder manipulator attached to carrier arm such that the powder manipulator disturbs the powder in the powder chamber as the carrier is rotated through the powder chamber by the rotatable shaft taught by TJELLESEN into GRASES. TJELLESEN recognizes doing so to be advantageous as disturbing the powder in this way can encourage is to fall forwards along a forwardly tilted section of the bottom surface into a central region when it is accessible for the support platform ([0046]). 
As to claim 2: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the vane is controllable to rotate to the supply position that is substantially horizontal ([00017], [00018], [00022], [00029], [00030], [00038], [00039]).
As to claim 3: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the vane is controllable to rotate to a first position that is angled away from the supply position at a first angle such that the vane and a surface of the material supply module extending between the first position and the supply position define a volume equivalent to the dose amount of material ([00024], [00039]).
As to claim 4: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed trimming element controllable to remove excess material from the vane to leave the dose amount of material on the vane when the vane is in the first position ([00023], [00025], [00026], [00039], FIGs. 2a-2b – first blade portion 110a).
As to claim 5: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the rotatable delivery module comprises a plurality of openings to allow the removed excess material to return to the material supply module ([00023], [00025], [00026], [00038], [00039], FIGs. 2a-2b – first blade portion 110a, each side of the blade).
As to claim 6: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the rotatable delivery module is controllable to complete a full rotation in a first direction, wherein the vane and the distribution element are arranged such that full rotation of the vane: provides a dose amount of material from the material supply module for supply to the additive manufacturing platform; and causes the distribution element to distribute material lengthwise along the material supply module so that the vane supplies a substantially uniform dose of material along the length of the vane to the additive manufacturing platform (GRASES – [00024], [00027], [00028], [00038], [00039]; TJELLESEN – [0046]; see the rejection of claim 1).
As to claim 11: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the rotatable delivery module comprises a longitudinal axis and the vane extends radially from the longitudinal axis ([00019], FIG. 1).
As to claim 12: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, further read on the claimed wherein the rotatable delivery module comprises a distribution portion having a first surface, wherein the distribution element is arranged on the first surface and the distribution portion is arranged relative to the vane such that the first surface is arranged behind the vane with respect to the direction of rotation ([00027], FIG. 2b).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over GRASES et al. (WO 2017/088897; of record, citations drawn to the translated version provided therewith) in view of TJELLESEN et al. (US 2015/0224712) and further in view of PERRET et al. (US 2007/0298182; of record). GRASES and TJELLESEN teach the subject matter of claim 1 above under 35 USC 103. 
As to claim 7: GRASES and TJELLESEN remain as applied above. GRASES, modified by TJELLESEN, disclose an embodiment in which a pair of supply modules are provided on opposite sides of the build platform which provides enhanced efficiencies when the 3D printing system is in operation ([00040], [00041], FIG. 6); though, modified GRASES fails to disclose the claimed wherein the distribution element comprises a plurality of distribution elements each positioned at a different location along a length of the delivery module and controllable to distribute material lengthwise along the material supply module.
However, PERRET teaches a device for applying layers of a powder material onto a surface ([0001], [0005]). PERRET further teaches the device for applying a layer of a material in powder form comprising an application device, a material transport device designed as a conveyor roller as well as a material supply device designed as a feeding chute ([0022], [0023], FIG. 2). The conveyor roller in PERRET has two paddles (i.e., plurality of distribution elements) that are rotating around a common axis ([0025]). Moreover, PERRET teaches the conveyor roller being located in a trough such that the ends of the paddles move along the wall of the trough when the conveyor roller is rotated in the trough ([0027]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two paddles (i.e., plurality of distribution elements) within the device for applying layers taught by PERRET into the device of modified GRASES. PERRET recognizes doing so to be advantageous as it results in the layers being applied reliably and without any loss of material ([0005], [0006]). 
As to claim 8: GRASES, TJELLESEN and PERRET remain as applied above. GRASES, modified by TJELLESEN and PERRET, further read on the claimed wherein each of the plurality of distribution elements has a first portion and a second portion wherein the first portion is arranged to distribute material in a longitudinal direction opposite to the second portion (PERRET – FIGs. 2-5).
As to claim 9: GRASES, TJELLESEN and PERRET remain as applied above. GRASES, modified by TJELLESEN and PERRET, further read on the claimed wherein the first portion is a section of a first helical shape and the second portion is a section of a second helical shape, wherein the first helical shape has a larger pitch than the second helical shape (GRASES – [00020], [00043]; PERRET – FIGs. 2-5; see the rejection of claim 7 above).
As to claim 10: GRASES, TJELLESEN and PERRET remain as applied above. GRASES, modified by TJELLESEN and PERRET, further read on the claimed wherein the first helical shape extends in a first handed direction and the second helical shape extends in a second handed direction, where the first handed direction and the second handed direction are opposite directions (GRASES – [00020], [00043]; PERRET – FIGs. 2-5; see the rejection of claim 7 above).



Response to Arguments
Applicant’s arguments, filed 08/03/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TJELLESEN et al. (US 2015/0224712) as applied in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743